OPINION — AG — ** PAWNBROKER — LICENSE — PRECIOUS METAL AND GEM DEALERS ** PAWNBROKERS AND THEIR EMPLOYEES, WHO ARE LICENSED UNDER THE PROVISIONS OF THE OKLAHOMA PAWNSHOP ACT, 59 O.S. 1501 [59-1501] ET SEQ., ARE NO LONGER EXEMPT FROM THE REQUIREMENTS OF THE PRECIOUS METAL AND GEM DEALER LICENSING ACT, 59 O.S. 1521 [59-1521] ET SEQ., AS AMENDED BY LAWS 1982. HOWEVER, THAT DOES 'NOT' MENA THAT LICENSED PAWNBROKERS ARE NECESSARILY REQUIRE TO MAINTAIN LICENSES UNDER BOTH ACTS. WHETHER OR NOT LICENSURE IS REQUIRED UNDER EITHER ACT CAN ONLY BE DETERMINED UPON THE FACTS AND SURROUNDING THE TYPES OF TRANSACTIONS CARRIED ON BY THE PARTICULAR INDIVIDUALS OR BUSINESS ENTITIES. IF LICENSED PAWNBROKERS ARE ALSO " DEALERS " IN USED PRECIOUS METALS AND GEMS, THEY MUST MAINTAIN BOTH LICENSES. (PAWNBROKERS CONSUMER CREDIT CODE, PROPERTY) CITE: 59 O.S. 1502 [59-1502], 59 O.S. 1522 [59-1522] (GUY L. HURST)